                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


Gregory Dew,                                                  Case No. 4:11CV2486

           Petitioner,

           v.                                                 ORDER

Warden Bennie Kelly,

           Respondent.



       This is a state prisoner habeas corpus case in which Magistrate Judge James R. Knepp, II,

has filed a Report & Recommendation. (Doc. 44). Having conducted de novo review of the R&R in

light of the petitioner’s objections, and for the reasons that follow, I adopt the Magistrate Judge’s

R&R as the order of this court, deny the petition, and decline to issue a certificate of appealability.

                                             Background

       The R&R contains a lengthy excerpt, which I need not re-copy here, from the state appellate

court’s summary of the evidence leading to the petitioner’s conviction in the Mahoning County, Ohio,

Court of Common Pleas. His convictions stemmed from various sexual assault charges committed

first in the early 1990s in his capacity as a gymnastics coach against two high school students and

later, from 2005 until 2007, in his capacity a chiropractor against three adults patients.1




       1
          By time of trial, the petitioner faced two separate indictments, one as to the gymnast
victims, the other as to the chiropractic victims. The court joined both indictments for trial. With
reference to the gymnasts, the indictment charged; as to “Gymnast A,” three counts of rape,
pursuant to O.R.C. § 2907.02(A)(2)(B), and one count of corruption of a minor pursuant to former
O.R.C. § 2907.04(A); as to “Gymnast B,” one count of gross sexual imposition pursuant to O. R.C.
§ 2907.05(A)(1). With reference to the patients, the indictment charged: as to “Patient A,” twelve
counts of gross sexual imposition, pursuant to R.C. 2907.05(A)(1)(B); as to “Patient B,” three
       Following a trial, at which the petitioner vigorously contested the evidence against him, the

jury found him guilty of: as to Gymnast A, three counts of rape and one count of corruption of a

minor; as to Gymnast B, one count of gross sexual imposition; as to Patient B, one count of gross

sexual imposition; and as to Patient C, one count of rape. The jury acquitted petitioner of: twelve

counts of gross sexual imposition as to Patient A; two counts of gross sexual imposition as to Patient

B; and, two counts of rape as to Patient C.2

       The court sentenced the petitioner to a total term of forty-three years imprisonment. He

received ten years on each of the four rape counts and eighteen months for each of the two gross

sexual imposition counts, with all sentences to run consecutively.3

       On direct appeal, the court reversed on the basis of insufficiency of the evidence as to the

patient-related convictions. It otherwise affirmed. The Ohio Supreme Court denied leave to appeal; it

dismissed the petitioner’s appeal as not involving any substantial constitutional question. The United

States Supreme Court denied petitioner’s petition for a writ of certiorari.




counts of gross sexual imposition, pursuant to O.R.C. § 2907.05(A)(1)(B); and as to “Patient C,”
three counts of rape, pursuant to O.R.C. § 2907.02(A)(2)(B).
       2
         The Magistrate Judge reviewed the facts that the petitioner asserted undercut the
sustainability of his conviction. He found that the petitioner was either relying on matters outside
the record or that any asserted error in the factual findings would not have affected the outcome. I
agree, particularly in light of the doctrine that review on habeas takes a favorable view toward the
jury’s verdict.
       3
         The court merged the corruption of a minor and the rape convictions, resulting in no
additional sentence for the corruption charge.


                                                       2
        Thereafter, the petitioner filed an untimely pro se application to reopen his direct appeal

pursuant to Ohio App. R. 26(B).4 The appellate court denied that application and a request for

reconsideration. The Ohio Supreme Court denied petitioner’s appeal.

        Petitioner pro se next filed an original motion and then an amended motion in the trial court

for grand jury transcripts, for recusal, and for an evidentiary hearing. He also sought an order finding

he had been unavoidably prevented from discovering the evidence on which his motion for a new trial

had relied. He further requested leave to file a motion for new trial. The trial court ruled it lacked

jurisdiction to rule on the motions.

        Petitioner, through counsel, filed a notice of appeal from the trial court’s ruling. After a series

of intermediate procedural orders, the appellate court affirmed the trial court’s judgment in part

(finding that res judicata barred petitioner’s motion for grand jury transcripts), but that the trial court

had jurisdiction, based on the petitioner’s allegations of newly discovered evidence, to rule on the

motion for leave to file a new trial motion under Ohio R. Crim. P. 33. The Ohio Supreme Court

declined to accept jurisdiction of petitioner’s appeal of the appellate court’s res judicata ruling as to

the grand jury transcripts.

        Meanwhile, on November 15, 2011, as he was seeking state court post-conviction relief,

petitioner filed the instant federal habeas petition. He asserted five grounds for relief, namely:

            1. Denial of due process when the court admitted illegally obtained wiretap evidence;

            2. Denial of due process when the trial court denied a motion for relief from improper
               joinder;

            3. Denial of due process - conviction was based on insufficient evidence;



        4
         As discussed infra, the untimeliness of that motion led to the Magistrate Judge’s
conclusion, which I affirm, that, as to several of petitioner’s habeas claims, he committed
procedural default.

                                                        3
          4. Petitioner was prejudiced by failure of appellate counsel to challenge ineffectiveness
             of trial counsel; and

          5. Entitlement to a new trial due to withholding and tampering with evidence, jury
             “packing” or “fixing” and case steering[,] denial of due process and Sixth Amendment.

        Due to the presence of unexhausted claims, this court stayed proceedings on February 4, 2013,

 pending exhaustion.

      The petitioner, pro se, moved to disqualify the trial judge from presiding over any further

proceedings. The Ohio Supreme Court denied the disqualification motion on the basis, inter alia, of waiver

due to untimeliness.

        Pursuant to the appellate court’s remand, petitioner filed his delayed pro se motion for new

trial. Following a hearing the trial court denied the petitioner’s new trial motion as meritless. It also

ruled that all issues should have been or had been raised on direct appeal and thus were no longer subject

to review. The state appellate court affirmed, holding the res judicata barred each assignment of error.

That court denied reconsideration. The Ohio Supreme Court declined to accept jurisdiction. The

United States Supreme Court denied petitioner’s application for certiorari.

        Meanwhile, on June 5, 2014, petitioner, pro se, filed a motion for delayed reconsideration, or,

in the alternative, a delayed application for reopening his direct appeal. The appellate court denied

the application as untimely, holding, inter alia, that the petitioner had failed to establish good cause

for the untimeliness. On December 3, 2014, the Ohio Supreme Court declined to accept jurisdiction

of petitioner’s appeal.

        At which point, the petitioner returned to this court – more than three years after first

undertaking to exhaust his state court remedies. The Magistrate Judge granted his pro se motion for

leave to amend his habeas petition. Counsel withdrew after filing the amended petition. The amended

petition asserts twelve grounds for relief:

          1. Actual innocence;

                                                        4
           2. Denial of due process due to denial of motion for relief from improper joinder;

           3. Denial of due process – conviction based on insufficient evidence;

           4. Denial of due process – conviction based on illegally seized evidence;

           5. Denial of due process based on improper jury instructions;

           6. Denial of due process due to “fixing of [sic or] packing of the jury representative of a
              cross-section of the community;

           7. Denial of due process – trial court lacked subject matter jurisdiction due to pretrial
              ruling that original indictment had charged a later version of the offense;

           8. Denial of effective assistance of counsel;

           9. Denial of due process - bias on the part of the trial judge;

           10. Denial of due process - prosecution did not provide defense counsel with a true,
               accurate and usable copy of unredacted copy of consensually recorded phone
               conversation;

           11. Denial of due process – denial of access to grand jury transcripts; and

           12. Denial of due process “when his case was steered to a specific judge for a real or
               perceived benefit to the State.5

                                          Standard of Review

       Under the Antiterrorism and Effective Death Penalty Act of 1996, habeas relief is available

only where a petitioner proves that the state court’s adjudication of a claim “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established Federal

law as determined by the Supreme Court of the United States; or (2) resulted in a decision that was

based upon an unreasonable determination of the facts in light of the evidence presented in the State

court proceedings.” 28 U.S.C. § 2254(d).




       5
         Petitioner also filed several nondispositive motions. Having reviewed those motions and
his orders, I affirm the Magistrate Judge’s rulings. (Docs. 24, 26, 30, 33, 34, 42).
       .

                                                         5
       Relief thus can occur only where the petitioner shows that the state court’s conclusion is

contrary to a Supreme Court decision of law or the state court decided the case differently than a

case, indistinguishable on the facts, that the Supreme Court had decided. Williams v. Taylor, 529

U.S. 362, 405 (2000). The touchstone is whether the state decision was “objectively unreasonable”

and not merely erroneous or incorrect. Id. at 409-11.

         In addition, state court determinations of state law are not reviewable or cognizable on

 habeas corpus. The Supreme Court made this principle clear in Estelle v. McGuire, 502 U.S. 62,

 67–68 (1991):

       [I]t is not the province of a federal habeas court to reexamine state court
       determinations on state law questions. In conducting habeas review, a federal court
       is limited to deciding whether a conviction violated the Constitution, laws, or
       treaties of the United Sates.

       Moreover, federal habeas courts will not consider the merits of procedurally defaulted

claims, unless the petitioner demonstrates either: 1) cause for and prejudice from the default; or 2)

the failure to review the claim would result in a fundamental miscarriage of justice. See Lundgren

v. Mitchell, 440 F.3d 754, 763 (6th Cir. 2006) (citing Wainwright v. Sykes, 433 U.S. 72, 87 (1977)).

       A petitioner may procedurally default on a claim where he either: 1) fails to present his

claims during a complete round of state court review; or 2) if the state court declines, due to the

petitioner’s noncompliance with a state procedural rule, to reach the merits of the claim and the

procedural rule is an independent and adequate ground of decision. Id.

                                             Discussion

       On review of the petitioner’s lengthy and multitudinous objections (Doc. 50), a few things are

manifestly apparent: 1) the petitioner misapprehends the very limited standards, set forth immediately

above, under which a federal court reviews a habeas claims of federal constitutional error; 2) the

petitioner does not understand that a federal court does not review errors of state law, and that state


                                                        6
court determinations of state procedural, evidentiary, and substantive law are generally dispositive;

and 3) meeting the actual innocence standard requires more – much more – than simply arguing that

the jury should and would have reached a different result had it viewed the evidence differently or

had other evidence before it.

         Respondent asserted in the Return of Writ (Doc. 27) that petitioner had procedurally

 defaulted Grounds One, Two, Five, Six, Seven, Eight, Nine, Ten, Eleven, and Twelve, and that he

 cannot show cause, prejudice, or actual innocence to excuse those defaults.

         Respondent also contends Grounds Three and Four fail on the merits, and that, in the

 alternative to a finding of default as to Ground Two, that ground likewise fails on the merits. The

 Magistrate Judge agreed. I do too.

         I deal with the petitioner’s objections to the Report & Recommendation in the sequence in

 which he presents them, and enumerate my discussion accordingly.

                            Objection One: Magistrate Judge’s Errors

       The petitioner claims the Magistrate Judge applied the wrong set of charges to a case

number. Something of such slight magnitude, having nothing whatsoever to do with the gist of

petitioner’s claims, is irrelevant and immaterial. There is no merit to Objection One.

                                Objection Two: Actual Innocence

       Petitioner claims the Magistrate Judge applied the wrong standard in determining whether

he had defaulted on a claim within his broader actual innocence claim – namely, that the State had

improperly redacted part of the petitioner’s phone call with Gymnast B.

       The Magistrate Judge did not err in his conclusion. Petitioner contends that the State presented

a redacted version of his consensually recorded phone conversation with Gymnast B. He also

contends that the State withheld portions of her recorded interview with the Boardman Police



                                                      7
Department. The redacted versions, he contends, contain exculpatory evidence that would have

provided the new evidence he needs – but lacks – to head in the direction of a viable actual innocence

claim.

         The problem for the petitioner is that these circumstances were either known or were readily

ascertainable at trial. With regard to the phone call, he was a participant, and able to inform counsel

that portions were missing; counsel could then have sought and received an unredacted version

(assuming she did not already have it) for whatever use seemed worthwhile. But the petitioner has

failed to claim that he ever notified his lawyer that exculpatory redactions existed. Without that

assertion, he cannot fault his lawyer – or the State – for any unawareness on the lawyer’s part about

possibly useful redacted material.

         With regard to the allegation that Gymnast B’s interview contains undisclosed exculpatory

material, petitioner’s trial counsel was well aware of the contents of the interview and in the best

position to use, or refrain from using, the alleged exculpatory evidence to aid in her extremely

vigorous challenge to the State’s case. Indeed, it appears that trial counsel agreed that the complained-

of portions of the interview ought to be redacted because their admission into evidence would have

violated Ohio’s rape shield law. (Doc. 28-1, PageID 2310-11).

         But even assuming trial counsel failed to develop the circumstances on which petitioner

bottoms his actual innocence claim – existence of exculpatory redactions in recorded conversations –

at worst trial counsel failed to perform adequately at trial. Or appellate counsel failed to perform

adequately on appeal. But, as discussed infra procedural default bars any such challenges here.

         For these reasons and those set forth in the Report & Recommendation, the Magistrate Judge

correctly rejected petitioner’s actual innocence claim, as well as the predicate claim alleging improper

redaction or withholding of various statements by the victims.



                                                       8
                                      Objection Three: Misjoinder

        In Ground Two petitioner claims he was “denied due process of law when the trial court

denied his motion for relief from improper joinder and the appellate court refused to sever and remand

the case even after reversing and vacating convictions on the unrelated charges.” The Magistrate Judge

agreed with the respondent that petitioner had failed fairly to present his challenge to joinder as a

federal constitutional claim.

        Petitioner disputes this conclusion, claiming that he met the fair presentation requirement, but

I disagree. On direct appeal the petitioner assigned as error that:

        Appellant was Severely Prejudiced and Denied Due Process of Law When the Court
        Denied his Motion for Relief from Improper Joinder, Refused to Sever the Unrelated
        Charges, and Forced Appellant to Try the Cases Together Before One Jury.
(Ex. 30, Doc. 6-2, at 184); (see also Ex. 40, Doc. 6-2, at 350).

        Petitioner claims that his passing and opaque reference to a denial of “due process of law”

sufficed to call the appellate court’s attention to a federal, rather than a state6 constitutional challenge

to the joinder of the separate indictments for trial.

        The oblique reference to “due process of Law” failed to put the the tribunal on notice as to

the possibility that petitioner was asking it to adjudicate his contentions on the basis of federal

constitutional principles. In any event, the petitioner’s argument in his appellate brief discussed solely

state law and cases. Petitioner’s arguments to the contrary in his objections are unavailing.

                              Objection Four: Sufficiency of the Evidence

        The petitioner contends that the State’s proof, especially with regard to the use of force vis a

vis the rape convictions, was insufficient. He objects to the Magistrate Judge’s determination that the




        6
            I note that Art. I, §§ 1, 16 of the Ohio Constitution guarantee due process of law.

                                                          9
appellate court’s resolution of these issues was not contrary to, or an unreasonable application of,

federal law.

          Petitioner’s objection argues at length that the evidence of record does not sustain a finding

of force as to the rape convictions. The Magistrate Judge based his conclusions on a careful,

comprehensive, and accurate review of the record. Despite the petitioner’s extensive contentions,

there is no flaw in those conclusions. I, too, am satisfied that the evidence of record was sufficient to

enable a rational trier of fact to find that the State had proved the elements beyond a reasonable

doubt.7

          The petitioner vigorously called the jurors’ attention to how they could view the evidence and,

in particular, witness credibility in his favor. He does likewise in his objections. But that is not the

issue on habeas review, where I must view the record most favorably to the verdict.

          I find no error on the Magistrate Judge’s handling of this issue or the result he reached.

                         Objection Five – Admission of “Wiretap” Evidence

          For several reasons the Magistrate Judge found no merit to the admission of the consensually

recorded phone conversation between petitioner and Gymnast B.

          Each of those reasons was correct. Those reasons, with which I agree, were: 1) to the extent

petitioner claims that the recording violated Ohio law, the claim was not cognizable;8 2) the Supreme

Court’s decision in Stone v. Powell, 428 U.S. 465 (1976), precludes habeas review of Fourth

Amendment claims; and 3) well-settled Supreme Court precedent upholds the lawfulness under the

Fourth Amendment of one-party surreptitious consent recording of phone conversations.


          I likewise agree that the appellate court’s finding, as a matter of state law, that there was no
          7

error in the jury instructions, is binding on this court.

         In any event, “law enforcement consent surveillance,” such as occurred here, is entirely
          8

lawful in Ohio. E.g., State v. Geraldo, 68 Ohio St. 2d 120 (1981).


                                                        10
       As to the first basis: state court determinations of state law are not reviewable on habeas

corpus. Estelle, supra, 502 U.S. at 67–68.

       Second, in Stone, supra, the Supreme Court held that federal habeas corpus review is not

available to state prisoners who received “the opportunity for full and fair consideration” of their

claims in state court. 428 U.S. at 486. Petitioner received such opportunity in the trial court.

       Moreover, as the Magistrate Judge correctly concluded, “whether an investigation violated

the Fourth Amendment has no bearing on whether the defendant is guilty.” Good v. Berghuis, 729

F.3d 636, 637 (6th Cir. 2013) (citing Stone, 428 U.S. at 490).

       Finally, though I need not reach the issue, as the foregoing is dispositive of the petitioner’s

objection to the admission of the recorded conversation, there was, quite simply, no Fourth

Amendment violation. E.g., United States v. White, 401 U.S. 745, 752 (1971).

       There is, accordingly, no merit to petitioner’s Objection Five.

                                 Objection Six: Jury Related Issues

       In Ground Five petitioner asserts a due process violation based on: improper jury instructions,

“ex post facto” decision making, and “packing and fixing.” The Magistrate Judge found that

procedural default barred these claims. The petitioner objects to his conclusion as to default.

       His decision was correct: each of the facts on which petitioner bases his jury-related claims

was known at time of trial. The time to raise them was at trial and on direct appeal. Each could have

ben presented on direct appeal; because they were not, procedural default applies.

       Moreover, though I need not proceed further, the general rule is that alleged errors in jury

instructions, which, as here, involve interpretations of state law, not federal constitutional law, are

not cognizable in a habeas corpus proceeding. E.g., Henderson v. Kibbe, 431 U.S. 145, 154 (1977).

The same is true with regard to challenges to voir dire proceedings. See Estelle, supra, 502 U.S. at

67–68. Likewise, decisions as to exclusion of jurors, which petitioner’s “packing” claim raises, are

                                                       11
generally not cognizable in a habeas proceeding. Ransom v. Davis, 613 F. Supp. 430, 431 (D. Tenn.

1984).

         There was no error with regard to the Magistrate Judge’s conclusions as to Ground Five.

                                        Objection Seven – Judicial Bias

         Petitioner’s Ground Nine alleges bias on the part of the trial judge. In his objection he contends

that his various state court challenges to the trial judge’s impartiality in the state courts were well-

founded. Such unremedied bias, he asserts, deprived him of his due process right to a fair trial.

         The Magistrate Judge found that petitioner, who was clearly aware of the instances of alleged

bias while in the trial court, had procedurally defaulted on this claim. That is correct: the petitioner

failed to raise the issue in a timely manner. Moreover, the state appellate court found his allegations

of bias not well taken, with the appellate court dismissing the petitioner’s claim on the basis of res

judicata. State v. Dew, 2016-Ohio-274, ¶¶32-33 (Ohio App. 2016).

         The Magistrate Judge’s conclusion that the petitioner committed procedural default was

correct.

         Moreover, though I need not have done so in light of the default, I have reviewed the instances

of putative bias that the petitioner sets forth in his objections. Neither singly nor in sum do those

instances add up to a due process violation. While he may have perceived them as such, they were

not violative of his right to a fair trial before an impartial tribunal.

                                 Objection Eight – New Trial Motion

         Petitioner’s new trial motion was the first instance in which he raised the issues his petition

presented as Grounds Six, Ten, and Twelve. The Magistrate Judge found that res judicata precluded

federal habeas review as to those grounds. That decision was correct, despite the the petitioner’s

contentions in his objections that no such bar existed, so that his claims deserve review on the merits.



                                                         12
         Petitioner contends that his claim of actual innocence negates the Magistrate Judge’s

conclusions. Given my finding supra as to his actual innocence claim, and the Magistrate Judge’s

thorough and correct disposition of that claim, petitioner cannot rely on that unsuccessful contention

to support his claim as to denial of his new trial motion.

         The petitioner’s objections contend that the state courts misapplied state procedural law in

denying his new trial motion. A claim that a state court erred in applying its own procedural rules is

not cognizable on habeas review. Gipson v. Haas, --- F. App’x ----, 2018 WL 2251730, *3 (6th Cir.

2018).

         Among other things, the Magistrate Judge properly concluded that the appellate court found,

contrary to petitioner’s contention, that he had not been unavoidably prevented from discovering

relevant evidence. Petitioner contends that this was so because the appellate court could not grant

him leave to file such a new trial motion without making such a finding.

         The record reflects, however, that the state courts made the opposite finding. Indeed, the

courts found as a matter of fact that the evidence that he claims was newly discovered was, or could

have been, known to him during trial. The appellate court affirmed the dismissal of the new trial

motion on the basis of procedural default.

         Petitioner’s objections contend that he produced “clear and convincing proof” that the state

courts erred. They did not: their application of res judicata principles complied with Ohio law, see,

e.g., State v. Perry, 10 Ohio St. 2d 175 (1967), which, in any event, is for the state courts, not a federal

habeas court, to determine.

         Petitioner continues to emphasize that, as to Ground Twelve, alleged spoliation of the

evidence overcomes the procedural bar. As the Magistrate Judge correctly pointed out, however, it

does not. The state courts having preclusively found petitioner had actual or constructive knowledge

of the non-record evidence, the petitioner cannot overcome the res judicata bar because in Ohio,

                                                        13
“evidence attached in support of a claim not raised on direct appeal must be relevant, material, and

unavailable to the petitioner in time to support his claim at trial or on direct appeal.” Van Hook v.

Anderson, 127 F. Supp. 2d 899, 918 (S.D. Ohio 2001) (citing State v. Scudder, 131 Ohio App. 3d

470, 475 (1998) and State v. Lawson, 103 Ohio App. 3d 307, 315 (1995)) (emphasis in original in

part and supplied in part).

        There is no merit to petitioner’s objections to the Magistrate Judge’s conclusions as to the

state court’s res judicata rulings and the application of the default bar here.

                              Objection Nine – Trial Court Jurisdiction/
                                       Vindictive Prosecution

        Ground Seven of the petition asserts that the trial court lacked subject matter jurisdiction and

raises a vindictive prosecution claim. As with other grounds, this habeas claim is based on facts

available before petitioner’s direct appeal, but were not included in that appeal. Because petitioner

could have raised, but did not raise, these claims on direct appeal, the Magistrate Judge concluded

they were procedurally defaulted.

        That was clearly a correct decision.

        The gravamen of this claim is that the first indictment charged petitioner on the basis of a

revised statute that had not been enacted at the time of the events giving rise to his ultimate conviction.

He successfully moved for dismissal, after which the grand jury returned a superseding indictment

that cured that defect.

        Petitioner claims that the original dismissal was on the basis of actual innocence – which it

was not – and that the superseding indictment reflected prosecutorial vindictiveness. This

background, he contends, left the trial court without subject matter jurisdiction.




                                                        14
       Though all these facts were available for presentation on direct appeal, the petitioner did not

raise them in that proceeding. This, as the Magistrate Judge correctly determined, constituted a

procedural default barring review in this court. There is no merit to the petitioner’s ninth objection.

                  Objection Ten – Ineffective Assistance of Appellate Counsel

       Ground Eight of the petition claims that the petitioner was deprived of his right to effective

assistance of counsel on direct appeal because the attorney failed to: 1) include the unredacted

recording of his conversation with Gymnast B in the record; 2) raise ineffective assistance of trial

counsel; 3) raise vindictive prosecution; 4) raise denial of grand jury transcripts; and 5) submit

“complete arguments” on direct appeal.

       The Magistrate Judge found that procedural default – namely noncompliance with Oh. App.

R. 26(B) – constituted a preclusive procedural default as to his motion for delayed appeal. The

Magistrate Judge was correct.

       To be sure, petitioner sought to take a delayed appeal under Oh. R. App. P. 26(B)(1), and he

included this claim in his proposed appeal. But he did not do so within the mandatory time period

under that Rule, namely “within ninety days from journalization of the appellate judgment unless the

applicant shows good cause for filing at a later time.”

       The appellate court dismissed the application for untimeliness, holding that petitioner had not

shown good cause for the late filing. This was, as the Magistrate Judge found, an adequate and

independent state ground justifying a finding of default. This accords with Sixth Circuit law. See

Parker v. Bagley, 543 F.3d 859, 862 (6th Cir. 2008); Wilson v. Hurley, 382 F. App’x 471, 475 (6th

Cir. 2010) (unpublished); Wogenstahl v. Mitchell, 668 F.3d 307, 322 (6th Cir. 2012) (unpublished).

       Instead of acknowledging the default and its preclusive effect, petitioner, as he does

throughout his objections, focuses his arguments on the putative merits of his contentions. But those

arguments are not relevant to a review of the Magistrate Judge’s R&R.

                                                      15
        The Magistrate Judge also found that petitioner had failed to meet his burden of showing

cause for and prejudice from this procedural default. Petitioner’s excuse was that his incarcerated

status kept him from being able to obtain necessary affidavits and other evidence within Rule

26(B)(1)’s time period. This is not a sufficient basis for finding cause. E.g., Bonilla v. Hurley, 370

F.3d 494, 498 (6th Cir. 2004).

        Petitioner claims he only learned of appellate counsel’s ineffectiveness when appealing the

denial of his new trial motion. The state court found this contention unavailing, as, without

explanation, petitioner had delayed filing the application for nearly another four months. In the court’s

view, even if petitioner had had good cause initially for missing the deadline, he had not shown cause

for his additional delay.

                       Objection Eleven – Access to Grand Jury Transcripts

        The Magistrate Judge likewise found, as to Ground Eleven, that the petitioner could and

should have included Ground Eleven, relating to the trial court’s refusal to grant his request for grand

jury transcripts, in his direct appeal. His failure to do so, the Magistrate Judge concluded, constituted

procedural default. This was clearly so, as petitioner was well aware before trial that the trial court

was rebuffing his efforts to procure the transcripts for use at trial.

        That petitioner’s objection contends that his actual innocence claim, as related to his ex post

facto challenge to the original indictment (and the inter-related vindictive prosecution/lack of

jurisdiction) claims excuse his default is unavailing. As previously discussed, the Magistrate Judge’s

conclusions as to those claims were correct. That being so, their putative merit has no bearing on the

petitioner’s default as to his Ground Eleven.

                                               Conclusion

        The Magistrate Judge’s review of the entire record, the manifold pleadings and proceedings

in the state courts and here, and consideration of the petitioner’s petition and its twelve claims was

                                                        16
careful and comprehensive. On de novo review of Report & Recommendation and the petitioner’s

objections thereto, I find that, in every respect, the Magistrate Judge’s Report & Recommendation is

correct.

       It is, accordingly,

       ORDERED THAT

       1.      The Magistrate Judge’s Report & Recommendation (Doc. 44) be, and the same hereby

               is, adopted as the order of this court;

       2.      Petitioner’s objections to the Report and Recommendation be, and the same herby are,

               overruled;

       3.      The amended petition for a writ of habeas corpus (Doc. 18) be, and the same hereby

               is denied; and

       4.      No certificate of appealability will issue. See Mullins v. McKee, 2018 WL 510134, *2

               (6th Cir. 2018).

       So ordered.

                                                              /s/ James G. Carr
                                                              Sr. U.S. District Judge




                                                         17
